COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Siana Oil & Gas Co. LLC v. White Oak Operating Company,
                            LLC

Appellate case number:      01-18-00962-CV

Trial court case number:    2015-45224

Trial court:                164th District Court of Harris County

      Appellant, Siana Oil & Gas Co. LLC, has filed a motion to substitute appellate
counsel, seeking to substitute Andrew L. Johnson, Mark L. Clark, and Joshua Eberle of
Thompson, Coe, Cousins, and Irons, LLP, in place of Christopher Stevenson and
Courtney Culver Baker of Adair Myers Graves Stevenson, PLLC, as counsel on appeal.
Because the motion does not show that it was delivered to appellant “in person or
mailed—both by certified and by first-class mail” at appellant’s last known address, the
motion is denied, without prejudice to refiling. See TEX. R. APP. P. 6.5(b), (d).
       By submitting the motion, Andrew L. Johnson, Mark L. Clark, and Joshua Eberle
of Thompson, Coe, Cousins, and Irons, LLP have appeared as counsel of record for
appellant. See TEX. R. APP. P. 6.2. The Clerk of this Court is directed to note their
appearance as counsel for appellant on the docket of this Court.
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually      Acting for the Court

Date: _February 5, 2019____